This is a contest over the tutorship of Irving Simkin, the minor son of the deceased; the contest being between Louis Simkin, the father, and Louis Fein, the maternal grandfather.
                               I.
The deceased and her husband, Louis Simkin, had lived apart for some years. In the meanwhile the husband had contributed nothing to the support of his wife and child, except (irregularly) what he was compelled to give by the juvenile court, and (indirectly) what the United States government allowed to the wife and child of a disabled veteran.
In addition to this, he appears to have been involved in a number of shady transactions concerning money matters.
                               II.
The husband became a disabled veteran as follows: He enlisted in the United States army in time of peace (December 15, 1921) asa single man, at a time when he had been condemned for alimony by the juvenile court (under affidavit of August 1, 1921), and manifestly for the purpose of escaping the payment of said alimony. He was injured while in said service.
                              III.
The trial judge found that the father was not a proper person to have the tutorship of the minor. See R.C.C. 305, as amended by Act 82 of 1880, p. 107, whereby notoriously bad conduct and failure to support his children suffice to exclude a father from the tutorship. *Page 225 
He awarded the tutorship to the maternal grandfather.
The reasons assigned by the trial judge, and approved by us, are as follows:
The mother of the child was killed in an unfortunate accident, and the purpose of this litigation seems to be to control the prosecution of the damage suit.
The evidence shows that Simkins has been arrested at least ten times for forgery and obtaining money under false pretenses, and, on one charge of forgery, he pleaded guilty of obtaining money under false pretenses and was sentenced to the parish prison for six months.
The evidence further shows that Simkins was charged in the juvenile court with nonsupport and placed under bond; that he jumped his bond, went to Texas, and was brought back, his mother being the surety on his bond and endeavoring to make the bond good.
                             Decree.
The judgment appealed from is therefore affirmed.